IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 783
                                                    :
         ORDER AMENDING RULE                        :         SUPREME COURT RULES
         402 OF THE PENNSYLVANIA                    :
         BAR ADMISSION RULES                        :         DOCKET
                                                    :
                                                    :




                                                ORDER


PER CURIAM

      AND NOW, this 27th day of November, 2018, upon the recommendation of the
Board of Law Examiners, the proposal having been published for public comment at 47
Pa.B. 2423 (April 29, 2017):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 402 of the Bar Admission Rules is amended in the attached form.

     This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments shall be effective December 14, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.